Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 22, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146627-8                                                                                                Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  _________________________________________                                                                          Justices


  AHMED CHAKKOUR,
          Petitioner-Appellee,
  v                                                                SC: 146627
                                                                   COA: 309854
                                                                   Wayne CC: 11-104461-PP
  TONYA CHAKKOUR,
           Respondent-Appellant.

  _________________________________________/
  TONYA CHAKKOUR,
           Plaintiff-Appellant,
  v                                                                SC: 146628
                                                                   COA: 310006
                                                                   Wayne CC: 11-103999-DM
  AHMED CHAKKOUR,
          Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 20, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 22, 2013                      _________________________________________
         s0319                                                                Clerk